In re Gomez, Dianne; Dimitri, George J.; Principal Credit Corp.; Lincoln Chemical Inc.; Mansa Inc.; — Plaintiff(s); applying for rehearing and/or motion for reconsideration or clarification of this Court’s Order dated September 1, 1995; Parish of Orleans, Civil District Court, Div. “H”, No. 94-19462; to the Court of Appeal, Fourth Circuit, No. 95CW-1510.
Rehearing granted; stay order is vacated. Case is remanded to the district court for further proceedings.
WATSON, J., to deny the writ, maintaining the stay.